FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is FINAL.

This office action is in responsive to communication(s): 
Amendment filed on 9/28/2020.
RCE filed on 4/7/2020.
Amendment filed on 9/30/2019.
Application filed on 7/7/2017, with priority date of 7/7/2016 based on provisional application 62/359386.

The status of the claims is summarized as below:
Claims 1-4, 8-15, 18-25 are pending. 
Claims 1, 13, 20 are independent claims.
In the amendment, claims 1, 3, 8-15, 18-20 are amended.
Claims 21-25 have been added.
Claims 5-7, 16-17 have been cancelled.
The claim rejections to claims 9 and 19 based on 35 USC 112(a) are respectfully withdrawn in light of the amendment.

Response to Arguments

The examiner acknowledges the amendment made to claims 1, 3, 8-15, 18-20, additions of claims 21-25, and cancellation of claims 5-7, 16-17 in the amendment filed on 9/28/2020.
The claim rejections to claims 9 and 19 based on 35 USC 112(a) are respectfully withdrawn in light of the amendment.

Applicant’s arguments filed 9/28/2020 have been fully considered but they are directed to newly amended claim languages which is now rejected with new grounds of rejections using Elias and Ouyang.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, 13, 18-22 are rejected under 35 U.S.C. 103 as being as being unpatentable over Elias et al. (US Pub 20070177804, hereinafter Elias), in view of Ouyang (US Pat 8196066, hereinafter Ouyang).

Per claim 1, Elias teaches:
A computer-implemented method used in a computer program to enable gesture-based interactions between the computer program and a user, the method comprising: (abstract a multi-touch gesture dictionary for lookup and assigning meaning to gestures);
	initiating the computer program; ([0012-0013] a gesture dictionary application can run in the background of the computer system while other applications on the system are used); 
	detecting that a condition has occurred; ([0013, 0015] triggers such as a user presented chords – multi-touch event, or hovering over a touch surface, or voice command, can trigger the gesture dictionary application);
	automatically activating a gesture-based operation mode of the computer program; ([0013] triggering events such as user presented chord can bring up 
	receiving first gesture data generated by a sensor, the first gesture data representing a first one of a plurality of gestures; and  ([0014, 0052-0053] user can assign command to gestures; Fig. 7 shows a user interface when an undefined gesture is performed, such as gestures comprising clockwise rotation of the thumb and one finger chord shown as 702);
	determining that the first gesture does not correspond to a command; and ([0052] no commands are associated with gestures comprising clockwise or counter clockwise rotation of the thumb and one finger chord);
	performing a task based on the first gesture data, wherein performing the task comprises: ([0052] new meaning/command can be defined by users for gestures with undefined meaning, or existing gesture can be redefined to form new association between gesture and command);
		determining a plurality of suggested commands, … ([0054] event editor 704 shown in Fig. 7 allow user to associate the gesture to a list of events in event assignment shown in 705);
		presenting, through a user interface, information regarding the commands; ([0054] event editor 704 shown in Fig. 7 allow user to associate the gesture to a list of events in event assignment shown in 705);
		receiving an input from the user for selecting one of the commands; and ([0052, 0054] Fig. 7 shows user can select an event item in 705 to be associated with the undefined gesture highlighted at 702 to map new command to undefined gesture);

	Although Elias teaches executing gestures that already has command association (Fig. 6 [0013, 0058]), Elias does not explicitly teach executing newly associated command for undefined gesture following user selection of the meaning; further, Elias does not teach suggesting command based on user behavior data; Ouyang teaches:
		determining … suggested command, the commands being determined based on first behavior data regarding a behavior related to the user; (abstract, 
		receiving an input from the user for selecting one of the commands; and
		executing the selected command. (col 21 line 39-45, col 22 line 6-10: Fig. 9A-9D shows gesture based query for a list of suggested shortcuts; Fig. 9D specifically illustrates following user selection of a desired shortcut from the list, the action indicated by the shortcut is performed).
Ouyang and Elias are analogous art because they both teach gesture based command association. Therefore, it would have been obvious to one or ordinary skills in the art before the effective filing date, having the teachings of Ouyang and Elias before him/her, to modify the teachings of Elias to include the teachings of Ouyang, so that command/shortcut suggestions can be based on user’s usage history and new association of gesture/shortcut can be performed immediately following selection. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a list of command/activities most frequently used by the user to assist in finding the desired command/activity to map to the gesture, and it would also further assist the user to carry out the operation/command mapped to the undefined gesture without manually having to perform the gesture again, thereby increasing user efficiency. 

Per claim 4, Elias-Ouyang further teaches:
The method of claim 1, wherein detecting that the condition has occurred comprises:
	Receiving an input from the user for activating the gesture-based operation mode. (Elias [0013, 0015] triggers such as a user presented chords – multi-touch event, or hovering over a touch surface, or voice command, can trigger the gesture dictionary application).

Per claim 8, Elias-Ouyang further teaches:The method of claim 6, further comprising: 
	receiving, from a server, second behavior data regarding behaviors of multiple users that use the computer program; and (Ouyang col 6 line 65 – col 7 line 3: server may select gesture-shortcut association by popularity among user population);
	determining the commands based on the second behavior data. (Ouyang col 6 line 65 – col 7 line 3: server may select gesture-shortcut association by popularity among user population);

Per claim 9, Elias-Ouyang further teaches: 
The method of claim 1, further comprising: 
	Presenting a prompt for the user to perform a second gesture, the prompt comprising the selected command; (Ouyang col 23 line 1-3, 15-20: Fig. 11B shows an edit gesture prompt for create/edit new gesture-shortcut association, where title 96 and URL 98 shown representing the selected command/shortcut);
	receiving second gesture data generated by a sensor, the second gesture data representing a second one of the gestures; (Ouyang col 23 line 25-35: Fig 11C shows user can draw a new gesture to be associated with the shortcut);
	determining the second gesture based on the second gesture data; and (Ouyang col 23 line 25-35: Fig 11C shows user can draw a new gesture to be associated with the shortcut);
	setting a corresponding relationship between the second gesture and the selected command. (Ouyang col 23 line 36-40: Fig. 11D shows the new gesture being associated with the selected shortcut/command).
Per claim 10, Elias-Ouyang further teaches:The method of claim 1, wherein performing the task comprises: 
	determining a plurality of gesture candidates based on a collective usage trend for a plurality of second gestures of multiple users, the collective usage trend being determined by evaluating how often the second gestures are used by the multiple users; (Ouyang col 6 line 65 – col 7 line 3: server may select 

	presenting, through a user interface, information regarding the gesture candidates; (Ouyang col 22 line 6-10: Fig. 9D shows a list of suggested commands/shortcuts, where user can make a selection);
	receiving an input from the user for selecting a gesture candidate; (Ouyang col 22 line 6-10: Fig. 9D shows a list of suggested commands/shortcuts, where user can make a selection to associate the gesture with the selected shortcut).

Per claim 11, Elias-Ouyang further teaches:The method of claim 1, wherein: 
	receiving the gesture data comprises: 
		presenting, through a user interface, a prompt for the user to perform the first gesture, and (Ouyang col 21 line 46-59: Fig. 9A-9B shows user drawing a gesture on an application window/prompt);
		within a predetermined amount of time after the prompt is presented, receiving the first gesture data; and (Elias [0056] a time delay allows the user to enter the gesture without bringing up the gesture dictionary interface to assist the user to complete the gesture);
	performing the task comprises: 
		determining whether the gesture data represents the first gesture; and (Ouyang col 7 line 63 col 8 line 10: gesture analysis and handwriting recognition are used to detect the gesture, and identify the associated shortcuts);
		when it is determined that the gesture data represents the first gesture, setting a corresponding relationship between the first gesture and a predetermined command. (Ouyang col 7 line 63 col 8 line 10: gesture analysis and handwriting recognition are used to detect the gesture; when the gesture is detected, a highest ranked shortcut is identify among a ranked list of shortcuts mapped to the same gesture based on different sources such as local user association and server identified association, and selected to be output to the user).

Per claim 13, claim 13 is a non-transitory medium (Elias [0047] Fig. 8 memory 805) claim storing instructions that performs the same method as claim 1, and is likewise rejected.

Per claim 18-19, claims 18-19 contain limitations that are substantially the same as claims 8-9, and are likewise rejected.

Per claim 20, claim 20 is a system with memory (Elias [0047] Fig. 8 memory 805) storing instructions and processor (Elias [0047] Fig. 8 CPU 804) executing the instructions that performs the same method as claim 1, and is likewise rejected.

Per claim 21, Elias-Ouyang further teaches:
The method of claim 1, wherein determininq a plurality of suqqested commands comprises using a machine-learning algorithm to analyze historical patterns of user behavior. (Ouyang col 6 line 28-50: LDM may utilize user usage history of gesture-shortcut associations, such as when frequency of association of gesture 8A may change over time from one website to another, LDM may redefine gesture 8A to form new gesture-shortcut association).

Per claim 22, claim 22 contains limitations that are substantially the same as claim 21, and is likewise rejected. 

Claims 2, 14 are rejected under 35 U.S.C. 103 as being as being unpatentable over Elias, in view of Ouyang, and Bouchat et al. (US Pub 20160062473, hereinafter Bouchat).

Per claim 2, Elias-Ouyang do not teach an emergency can prompt a gesture input mode; Bouchat teaches:
The method of claim 1, wherein detecting that the condition has occurred comprises: receiving a signal indicating that an emergency has occurred. ([0051, 0083] in the event of an emergency, the system can be initiated via a user gesture to enter into a gesture control subsystem for operation).
Bouchat and Elias-Ouyang are analogous art because Bouchat also teaches a gesture mode operation. Therefore, it would have been obvious to one or ordinary skills in the art before the effective filing date, having the teachings of Bouchat and Elias-Ouyang before him/her, to modify the teachings of Elias-Ouyang to include the teachings of Bouchat, so that gesture mode can be initiated in various emergency situations. One would be motivated to make the combination, with a reasonable expectation for success, because it would apply the gesture mode operation in various emergency situation where normal user operation is not possible, also providing faster/direct access to safety commands (Bouchat [0083]).

Per claim 14, claim 14 contains limitations that are substantially the same as claim 2, and is likewise rejected.

Claims 3, 15 are rejected under 35 U.S.C. 103 as being as being unpatentable over Elias, in view of Ouyang, and Poisner et al. (US Pub 20170087453, hereinafter Poisner).

Per claim 3, Elias-Ouyang do not teach recognizing a disable user; Poisner teaches:
The method of claim 1, wherein detecting that the condition has occurred comprises: detecting an identity of the user; and determining that the user is a disabled user. ([0084] user profile include handicap value; [0234] gesture performance can be tuned based on a handicap value associated with a user of a wand device).
Poisner and Elias-Ouyang are analogous art because Poisner also teaches gesture recognition system. Therefore, it would have been obvious to one or ordinary skills in the art before the effective filing date, having the teachings of Poisner and Elias-Ouyang before him/her, to modify the teachings of Elias-

Per claim 15, claim 15 contains limitations that are substantially the same as claim 3, and is likewise rejected.

Claim 12 is rejected under 35 U.S.C. 103 as being as being unpatentable over Elias, in view of Ouyang, and Mishra (US Pub 20170212597, hereinafter Mishra).

Per claim 12, Elias-Ouyang do not teach suggest improvement for performing the gesture; Mishra teaches:
The method of claim 1, wherein performing the task comprises: ([0006] ranking gesture data to offer suggestions to user to improve/change the gesture performance);
	determining a quality score based on the gesture data; and ([0054-0056] receive gesture data from user, and calculate a cumulative score based on various criterions of the gesture data received to offer improvement suggestions);
	generating, based on the quality score, suggestions for the user to improve performance of the first gesture. ([0057] based on the score, suggestions are offered to the users to either change or improve the gesture).
Mishra and Elias-Ouyang are analogous art because Mishra also teaches gesture performance. Therefore, it would have been obvious to one or ordinary skills in the art before the effectively filing date, having the teachings of Mishra and Elias-Ouyang before him/her, to modify the teachings of Elias-Ouyang to include the teachings of Mishra, so that gesture performance can be ranked to offer user suggestions for improving the gesture. One would be motivated to make the combination, with a reasonable expectation of success, because it 

Claim 23 is rejected under 35 U.S.C. 103 as being as being unpatentable over Elias, in view of Ouyang, and Krishnamurthi (US Pub 20130159939, hereinafter Krishnamurthi).
Per claim 23, Elias-Ouyang does not explicitly teach using identity of the user to activate a gesture operation mode; Krishnamurthi teaches:
The method of claim 1, further comprising: 
	determining an identity of the user; and (-8-Application No.: 15/644,008 Attorney Docket No.: 05793.3590-00000[0038, 0040] Fig. 2 shows at step 202 and 204 user is authenticated first before gesture can be recognized based on each user’s custom definition for gestures);
	wherein automatically activating a gesture-based operation mode comprises automatically activating a gesture-based operation mode based on the identity. ([0040] based on user identity, gesture and its associated command can be determined based on identity of the user). 
Krishnamurthi and Elias-Ouyang are analogous art because Krishnamurthi also teaches gesture recognition and training. Therefore, it would have been obvious to one or ordinary skills in the art before the effectively filing date, having the teachings of Krishnamurthi and Elias-Ouyang before him/her, to modify the teachings of Elias-Ouyang to include the teachings of Krishnamurthi, so that user identity can be used to initiate gesture mode. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a system that enable multiple user to perform gestures simultaneously with user customizable gestures.

Claim 24 is rejected under 35 U.S.C. 103 as being as being unpatentable over Elias, in view of Ouyang, Krishnamurthi (US Pub 20130159939, hereinafter Krishnamurthi), and Dumont et al. (US Pat 9299350, hereinafter Dumont).

Per claim 24, Elias-Ouyang-Krishnamurthi do not explicitly teach using facial changes associated with user speech to identify user; Dumont teaches:
The method of claim 23, wherein the determining an identity of the user comprises determining an identity of the user based on facial changes associated with speech of the user. (abstract, col 2 line 60 – col 3 line 13: system for identifying a user of a device by comparing audio as well as secondary data such as video to confirm user identity as shown in Fig. 1; col 3 line 3-5: device may use lip and mouth movements of the user to determine/confirm user identity).
Dumont and Elias-Ouyang-Krishnamurthi are analogous art because Dumont also teaches method of user identification. Therefore, it would have been obvious to one or ordinary skills in the art before the effectively filing date, having the teachings of Dumont and Elias-Ouyang-Krishnamurthi before him/her, to modify the teachings of Elias-Ouyang-Krishnamurthi to include the teachings of Dumont, so that facial movements associated with speech can be used as part of the data to identify user. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide additional data to confirm user identity.

Claim 25 is rejected under 35 U.S.C. 103 as being as being unpatentable over Elias, in view of Ouyang, Krishnamurthi (US Pub 20130159939, hereinafter Krishnamurthi), and Smith et al. (US Pub 20160182502, hereinafter Smith).

Per claim 25, Elias-Ouyang-Krishnamurthi do not explicitly teach using facial changes associated with user speech to identify user; Smith teaches:
the method of claim 23, wherein the determining an identity of the user comprises determining an identity of the user based on at least one of unique hand or finger positioning patterns related to a gesture of the user. ([0026] user identity can be established using other biometric characteristics such as hand movement, gait, etc.).
Smith and Elias-Ouyang-Krishnamurthi are analogous art because Smith also teaches method of user identification. Therefore, it would have been obvious to 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails  authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached at 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176